Citation Nr: 1528032	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-33 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to January 1976.  

The Veteran died in August 2011; the appellant is his surviving spouse.  The claims folder before the Board is a rebuilt folder, and the dates of the Veteran's service have been verified, but separation documents are incomplete.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Paul, Minnesota.  Jurisdiction was subsequently transferred to the RO in Denver, Colorado.

In August 2014, the appellant testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of this hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran's death certificate indicates that he died in August 2011.  The death certificate recorded his immediate cause of death as hypertensive cardiovascular disease.  Pleuropericardial inflammation was listed as a significant conditions contributing to death, but not resulting in the underlying cause, providing more evidence against this claim as there are not service connected problems.

 2.  At the time of the Veteran's death, he was not service-connected for any disability.
 
3.  The competent and probative evidence of record preponderates against a finding that the Veteran's death was caused by a disability for which service connection is warranted.


CONCLUSION OF LAW

Criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2014). 

A death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that the disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a).

A service-connected disability will be considered as the principal, or primary, cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Initially, the Board would like to express that it is sympathetic toward the appellant's claim and is deeply appreciative of the Veteran's service.  Unfortunately, the Board is ultimately bound by the law passed by Congress, and this decision is dictated by the relevant statutes and regulations.  The Board is therefore without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The Veteran passed away in August 2011.  His death certificate lists the immediate cause of death as hypertensive cardiovascular disease.  Pleuropericardial inflammation was listed as a significant conditions contributing to death, but not resulting in the underlying cause, providing more evidence against this claim as there are not service connected problems. 
The appellant seeks service connection for the cause of the Veteran's death, believing that his posttraumatic stress disorder (PTSD), diagnosed years after service, contributed to or caused his heart disease from which he died.  

In her November 2013 substantive appeal, she argued that the combined effects of "all these issues" as well as the medications prescribed by the VA contributed to the development of his heart condition and ultimately his demise. 

Alternatively, she contends that he his heart disability, from which he died, was related to his service in the Republic of Vietnam and herbicide exposure.  However, in a December 2011 PIES request and response, VA found "no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam."  Thus, the Veteran is not presumed to have been exposed to herbicides during his active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).

At the outset, as indicated in an October 2013 RO formal finding, the Veteran's complete service treatment records (STRs) from many years ago are unavailable.  The United States Court of Appeals for Veterans Claims (Court) has indicated that when a veteran's records are presumed destroyed, the Board has a heightened obligation to explain its findings and conclusions, and to consider carefully the requirement that the benefit of the doubt be resolved in favor of the claimant.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Gregory v. Brown, 8 Vet. App. 563, 570 (1996).  The Board will comply with this heightened obligation in considering the Veteran's claim.

However, it is important to note that the widow's statements clearly suggest that if the records were available, they would not provide any evidence that would either support or refute the claim.  Simply stated, there is no indication that the Veteran had any of these problems that caused death during service.  There is simply no suggestion of a heart problem during service.    

The Veteran's available service treatment records (STRs) are void of findings, complaints, symptoms or a diagnosis of any type of psychiatric disorder.

Post-service, VA treatment records dated from October 2010 to August 2011 include a November 2010 report which reflects diagnoses of PTSD and depressive disorder.  However, none of these records relate any of the acquired psychiatric disorders to his service.

In a December 2012 notice of disagreement, the appellant stated that her husband had severe mental illness.  She stated that he was diagnosed with PTSD in 2006 and was prescribed many medications that had multiple side-effects.  At the end of his life, he was very depressed and was prescribed more medications in higher doses that had him in a "zombie-like" state

In a May 2014 VA Form 646 (Statement of Accredited Representative in Appealed Case), the appellant's representative acknowledged that the Veteran was not service connected for any mental health condition and that there is no indication of any relationship between his service-connected disability and his death.  He cited articles from WebMD and The American Institute of Stress which provide link between stress and heart disease.  However, these articles reference by the appellant' representative simply provide speculative generic statements.  As these articles do not specifically state an opinion as to the relationship between the cause of the Veteran's death and his service, they lack probative value in the consideration of the Veteran's claim.  See Sacks v. West, 11 Vet. App. 314 (1998).


In sum, the record does not contain probative medical evidence sufficient to establish that the Veteran's acquired psychiatric disorder began during service or that any acquired psychiatric disorder, including any medications prescribed to treat the disorder, contributed to his death.

The appellant clearly believes that the Veteran's acquired psychiatric disorder is related to his service and contributed to his death, based on the lay statements and testimony of record.  As a lay person the appellant is competent to report what comes to her through her senses, such as observing the Veteran's psychiatric symptomatology such as depression and anxiety.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, her lay statements and testimony have been reviewed and considered.  However, the appellant lacks the medical training and expertise to provide a complex medical opinion as to the primary and any contributing causes of her husband's death or an opinion relating the Veteran's acquired psychiatric disorder to his service.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In sum, the record does not contain probative medical evidence sufficient to establish a medical nexus between the Veteran's acquired psychiatric disorder and his period of active service.  Coupled with the lack of an in-service diagnosis, the probative evidence of record does not show that an acquired psychiatric disorder, to include PTSD, was incurred in or aggravated by service or was related to the hypertensive cardiovascular disease from which the Veteran died.  Accordingly, while the Board is very sympathetic to the appellant's situation, service connection for cause of the Veteran's death must be denied.  It is important to understand that even if the Board assumed the Veteran had PTSD, there is no indication of this PTSD caused the Veteran's death.  

In conclusion, the Board finds that the preponderance of the evidence is against service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5107(b).   Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. §  5107(b); 38 C.F.R. § 3.102 (2014).




Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in December 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Additionally, the appellant testified at a hearing before the Board in August 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). Here, during the hearing, the appellant was assisted by a representative, and both the representative and the VLJ asked relevant questions regarding the nature of the Veteran's death and illnesses prior to death, the relationship of any disabilities that resulted in death to the Veteran's period of service, the Veteran's health problems in his years since service, and the existence of any medical treatment records that might help to substantiate the appellant's claim in order to determine if there was some basis to grant this claim.  

Neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's available service treatment records, available post-service treatment records, and lay statements from the appellant have been obtained.  No outstanding evidence has been identified that has not otherwise been obtained.

The Board notes that a VA medical opinion was not obtained in this case to address whether the Veteran's death was the result of his military service.  The Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA medical opinion is warranted.  38 U.S.C.A. § 5103A(a).  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  There is nothing in the record that supports the appellant's lay belief that his acquired psychiatric disorder, including PTSD, is related to his service and caused or aggravated his hypertensive cardiovascular disease which contributed to his death.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and (4) whether there otherwise is sufficient competent medical 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case - attempting to connect one problem to another problem) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's acquired psychiatric disorder is related to the Veteran's cause of death are the medical articles cited by the appellant's representative which are found to lack probative value, and at some points clearly provide evidence against this claim, and the conclusory generalized lay statements of the appellant, which are unsupported by even speculative medical evidence. Accordingly, the Board finds that referral for a VA medical opinion is not warranted.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


